  Case 13-46751         Doc 86     Filed 01/07/19 Entered 01/07/19 09:58:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-46751
         Samson Reeves III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/05/2013.

         2) The plan was confirmed on 02/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/06/2015, 03/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-46751       Doc 86        Filed 01/07/19 Entered 01/07/19 09:58:32                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,922.75
       Less amount refunded to debtor                            $352.83

NET RECEIPTS:                                                                                    $11,569.92


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,213.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $527.81
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,740.81

Attorney fees paid and disclosed by debtor:                  $287.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ASSET ACCEPTANCE LLC             Unsecured            NA       4,985.26         4,985.26        431.77        0.00
BARONS CREDITORS SERVICE CORP    Unsecured      2,925.00            NA               NA            0.00       0.00
CACH                             Unsecured            NA       1,020.04         1,020.04          81.14       0.00
CDA PONTIAC                      Unsecured         673.00           NA               NA            0.00       0.00
CITY OF CALUMET CITY             Unsecured            NA         769.50           769.50          66.65       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,410.00       5,752.80         5,752.80        498.24        0.00
Crb                              Unsecured         115.00           NA               NA            0.00       0.00
Crb                              Unsecured          61.00           NA               NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         728.00           NA               NA            0.00       0.00
DUVERA FINANCIAL                 Unsecured      1,823.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,131.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         818.00           NA               NA            0.00       0.00
FREEDMAN ANSELMO LINDBERG LL     Unsecured      2,500.00            NA               NA            0.00       0.00
GREENTREE & ASSOC                Unsecured         482.00           NA               NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      5,750.00       9,369.00         9,369.00        811.41        0.00
IL DEPT OF REVENUE               Priority          130.00        137.00           137.00        137.00        0.00
IL DEPT OF REVENUE               Unsecured            NA          43.70            43.40           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,982.42         1,982.42           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          36.46            36.46           0.00       0.00
LHR INC                          Unsecured      2,299.00            NA               NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA               NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA               NA            0.00       0.00
MERRICK BANK                     Unsecured      2,454.00       1,900.66         1,900.66        151.18        0.00
MERRICK BANK                     Unsecured            NA         548.28           548.28          47.49       0.00
METROPOLITAN AUTO LENDING        Unsecured      5,060.00            NA               NA            0.00       0.00
Midland Funding                  Unsecured      1,292.00            NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-46751        Doc 86        Filed 01/07/19 Entered 01/07/19 09:58:32                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal      Int.
Name                                 Class    Scheduled      Asserted      Allowed        Paid         Paid
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00           NA           NA            0.00       0.00
Osi Collect                       Unsecured         292.00           NA           NA            0.00       0.00
PELLETTIERI                       Unsecured      1,361.00            NA           NA            0.00       0.00
PELLETTIERI                       Unsecured         521.00           NA           NA            0.00       0.00
PELLETTIERI                       Unsecured         448.00           NA           NA            0.00       0.00
PELLETTIERI                       Unsecured         435.00           NA           NA            0.00       0.00
PELLETTIERI                       Unsecured         195.00           NA           NA            0.00       0.00
PELLETTIERI                       Unsecured         166.00           NA           NA            0.00       0.00
Professnl Acct Mgmt In            Unsecured         860.00           NA           NA            0.00       0.00
RECEIVABLES PERFORMANCE           Unsecured      1,057.00            NA           NA            0.00       0.00
Scb Associates Inc                Unsecured          96.00           NA           NA            0.00       0.00
SECOND ROUND LP                   Unsecured      1,313.00       1,313.94     1,313.94        113.80        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         457.99       457.99          33.76       0.00
TOYOTA MOTOR CREDIT CO            Unsecured            NA     21,756.66     21,756.66      1,884.27        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,497.00     40,701.46     40,701.46      3,525.02        0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      7,496.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      7,184.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      5,500.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      4,500.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      4,432.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      4,357.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      3,500.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      3,445.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      3,250.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      2,250.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA    Unsecured      2,000.00            NA           NA            0.00       0.00
VILLAGE OF LANSING                Unsecured         250.00         75.00        75.00           0.00       0.00
VILLAGE OF LANSING                Unsecured         250.00        500.00       500.00          31.13       0.00
VILLAGE OF OLYMPIA FIELDS         Unsecured         150.00        350.00       350.00          16.25       0.00
VILLAGE OF SOUTH CHICAGO HEIGH    Unsecured         135.00        135.00       135.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-46751         Doc 86      Filed 01/07/19 Entered 01/07/19 09:58:32                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $137.00            $137.00              $0.00
 TOTAL PRIORITY:                                            $137.00            $137.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $91,697.87          $7,692.11              $0.00


Disbursements:

         Expenses of Administration                             $3,740.81
         Disbursements to Creditors                             $7,829.11

TOTAL DISBURSEMENTS :                                                                      $11,569.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
